DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6, 8-12, 16, 18-20 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … wherein assembling a state-space model having internal states that represent geographical coordinates of the trajectory, wherein assembling the state-space model includes randomly initializing a set of particles corresponding to a selected trajectory segment, assigning initial weights to the set of particles, applying a transition represented by a linear model or a non-linear model to the set of particles, updating the weights of the set of particles, and resampling the set of particles based on the updated weights to generate a set of resampled particles; for the selected trajectory segment associated with the anonymized data, predicting future locations of the user or object using the state-space model and particle filtering; reconstructing the trajectory using the future locations…in combination and relationship with the rest of claim as being claimed in claims 1, 11, 20.
Therefore, claims 2, 6, 8, 9, 10, 12, 16, 18, 19 are allowable as being dependent upon independent claims 1, 11.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to reconstructing a trajectory from anonymized data.

Jindal et al (Pub. No. US 2019/0303475); “Learning Optimizer for Shared Cloud”;
-Teaches the compiler component and the optimizer are responsible for model lookup and prediction…see par. 135.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499